UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                               Argued July 12, 2006
                               Decided July 26, 2006

                                       Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 05-3461

SHARON A. TAYLOR,                                Appeal from the United States
             Plaintiff-Appellant,                District Court for the Southern
                                                 District of Indiana, Indianapolis
      v.                                         Division.

JO ANNE B. BARNHART,                             No. 04 C 952
              Defendant-Appellee.
                                                 John Daniel Tinder,
                                                 Judge.


                                     ORDER

      Sharon Taylor appeals the order of the district court upholding the Social
Security Administration’s (“SSA”) denial of her application for disability insurance
benefits. More specifically, Ms. Taylor challenges the ALJ’s determination that she
was not fully credible with respect to disabling pain; that her joint, spinal and
mental problems did not constitute listed impairments; and that she was capable of
performing sedentary work. For the reasons set forth below, we affirm the
judgment of the district court as to Ms. Taylor’s credibility, her mental disorders,
and her assertions of disabling pain, but we vacate and remand for further
No. 05-3461                                                                    Page 2

proceedings as to Ms. Taylor’s joint (specifically, knee) and spinal ailments and her
ability to perform sedentary work.


                                       I
                                  BACKGROUND

A. Historical Facts

       At the time of her administrative hearing in September 2003, Ms. Taylor was
65 years old and not employed. She previously had worked for the City of
Indianapolis as a receptionist from 1981 to 1989, and then again, after the death of
her husband, from 1993 to 1998. She performed temporary clerical work in 1999
and early 2000. In 2002 she worked as a telephone solicitor at a blood bank but was
discharged after nine months because she was unable to meet performance quotas.
In July 2000, Ms. Taylor applied for disability benefits, asserting that she suffers
from the following medical problems and limitations, which rendered her disabled
as of May 1998.

       Shoulder Problems. In 1995, Dr. Thomas Trainer diagnosed Ms. Taylor with
degenerative arthritis of the shoulder joints and marked deterioration of the rotator
cuffs. After an automobile accident earlier that year, she reported pain and
restricted motion in both shoulders, neck and arm pain radiating into the head and
numbness and tingling into the hands, necessitating several months of physical
therapy. In January 1996, Dr. Trainer performed surgery to repair Ms. Taylor’s left
rotator cuff. Ms. Taylor reported “minimal pain” five weeks after surgery. Admin.
R. at 183. Fourteen months post-surgery, Dr. Trainer concluded that Ms. Taylor
was “doing fairly well” and, despite some “obvious limitation” in the left shoulder,
she was able to raise her arm to 90 degrees and sustain it well. Admin. R. at 178.

       Spinal Problems. Ms. Taylor also has lower back pain radiating into her hips
and legs dating back to approximately 1992. In 2000 she was diagnosed with spinal
stenosis at L3-4 and L4-5, as well as degenerative disc and facet disease. Before
then, Dr. John Arbuckle administered occasional lumbar steroid epidural injections
to manage the pain. Although earlier injections gave her good pain relief, she
asserts that the injections in 2000 were not effective. When he examined her in
2000, Dr. Thomas Leipzig described Ms. Taylor’s back and leg pain as “relatively
incapacitating.” Admin. R. at 227. Therefore, in August 2000, Dr. Leipzig and Dr.
Peter Hall performed back surgery. Three months later, Ms. Taylor’s primary care
physician noted that although Ms. Taylor was “getting better,” she complained of
right back pain and experienced difficulty performing routine tasks. Admin. R. at
326. In September 2002, more than two years after the surgery, Dr. Robert Huler
No. 05-3461                                                                    Page 3

noted that Ms. Taylor exhibited a mildly positive straight leg raise sign bilaterally.
To manage her pain, Ms. Taylor took various narcotic painkillers over several years,
although at the time of the hearing she was taking only Aleve.

       Knee Arthritis. In May 2001, Dr. Philip Ireland diagnosed Ms. Taylor with
severe osteoarthritis in her knees, found her right knee range of motion limited to
10-95 degrees, and recommended that bilateral total knee replacements be
performed “post haste.” Admin. R. at 376. In August 2002, Dr. Trainer diagnosed
Ms. Taylor with “moderate to marked valgus” (abnormal outward turning of a bone)
in the right knee, found that her severe osteoarthritis of the knees may be
aggravating her back condition, and agreed that she needs a total knee
replacement. Admin. R. at 377. The following month, Dr. Huler noted that Ms.
Taylor walks with a cane, has severe osteoarthritis of the right knee with a
subluxed (dislocated) knee joint, and exhibited a diminished Achilles deep tendon
reflex bilaterally. At the time of the hearing, the knee surgery had not yet been
scheduled because, Ms. Taylor contends, she did not have insurance.

       Carpal Tunnel Syndrome. In May 2001, Dr. Hill Hastings performed surgery
to treat severe carpal tunnel syndrome in Ms. Taylor’s left hand. In October 2001,
Dr. Yongsun Ra-Hurka concluded that the results of the surgery were “fairly good,”
however Ms. Taylor still was limited in her ability to “use[] her hands adequately to
be able to hold a meaningful job.” Admin. R. at 328. In addition, in September
2002 Dr. Huler diagnosed her with hypertrophic osteoarthritis of the hands. At her
hearing, Ms. Taylor testified that she has no feeling in two fingers, and that she
continues to experience pain and difficulty performing routine tasks, such as
picking up coins or unlocking a door.

       Mental Disorders. In May 2000, shortly before her back surgery, Ms. Taylor
suffered a subdural hematoma of the brain after hitting her head. In June 2000,
Dr. Leipzig surgically removed the clot. The brain surgery was successful, although
Ms. Taylor complained of some speech difficulty and mild disorientation one month
later. Several weeks after surgery Dr. Leipzig stated that Ms. Taylor would be
unable to work for at least three months, and possibly longer.

       In August 2000, Ms. Taylor complained of memory problems and exhibited
some speech problems. In late 2000, psychologist Howard Wooden diagnosed her
with mild memory problems and mild depression and anxiety concerning her health
and ongoing pain. Also in late 2000, a psychiatric evaluation by the SSA concluded
that Ms. Taylor’s mental impairments were not severe, that her functional
limitations were mild and that any memory difficulties were likely the result of
stress over her marital separation and financial problems.
No. 05-3461                                                                    Page 4

       In January 2001, Dr. William Wiseman likewise concluded that Ms. Taylor’s
sadness and lack of motivation stem not from “simple major depression” but rather
from her social situation, chronic pain, and financial problems. Admin. R. at 375.
In May 2001, internist Dr. Ra-Hurka made the confusing finding that Ms. Taylor
suffers from “mild but significant” short-term memory problems. Admin. R. at 325.
At her hearing in 2003, Ms. Taylor testified that she continues to experience
difficulty with short-term memory.


B. Administrative and District Court Proceedings

       At her administrative hearing in September 2003, Ms. Taylor testified that
she is in constant pain when sitting, can stand for no more than five minutes at a
time, can walk less than half a block, and can lift no more than five pounds. Two
medical experts for the SSA, internist L.K. Stump and orthopedic surgeon Richard
Hutson, reviewed Ms. Taylor’s medical records but did not examine her. At the
hearing, Dr. Stump opined that Ms. Taylor did not meet or equal any listed
impairments and that she “[p]robably really [has] no functional impairments.”
Admin. R. at 466. Dr. Hutson also testified that Ms. Taylor did not meet or equal
any listed impairments. However, due to her multiple orthopedic problems, he
“would absolutely limit her to sedentary work only,” and he further concluded that
she might need the option to move between sitting and standing every few minutes.
Admin. R. at 472.

        Vocational expert Michael Blankenship testified that a person who has the
limitations identified by both Dr. Hutson--namely the need to remain sedentary and
to sit/stand every few minutes--and the limitations identified by Ms. Taylor--namely
lifting no more than five pounds, standing for no more than five minutes and
walking no more than half a block--could perform the sedentary work that Ms.
Taylor previously performed as a receptionist and telephone solicitor. But on cross-
examination, Blankenship conceded that someone could not perform sedentary
work if she was limited to sitting for only five minutes. He also stated that all the
sedentary jobs he identified require “frequent, if not constant” use of the hands.
Admin. R. at 482. In addition, he testified that someone with short-term memory
impairments that prevent her from remembering or following instructions would be
unable to perform her prior jobs or any other job.

       The ALJ concluded that Ms. Taylor is not disabled by her carpal tunnel
syndrome, shoulder problems, subdural hematoma and subsequent brain surgery,
or other mental problems because none of these impairments, either alone or in
combination, are severe. The ALJ did find, however, that her spinal problems and
her osteoarthritis of the knees are both severe because they significantly limit her
No. 05-3461                                                                    Page 5

ability to perform work-related activities. But he concluded that she retained the
residual functional capacity to perform sedentary work “provided that she would be
allowed alternately to sit and stand at her work station every thirty minutes for two
to three minutes at a time,” Admin. R. at 25-26, and therefore the ALJ found Ms.
Taylor not disabled. In reaching these findings, the ALJ also determined that Ms.
Taylor was “not entirely credible” concerning her assertion of totally disabling pain
because the record evidence and her own testimony indicated that she is able to
work and perform activities of daily living. Admin. R. at 25. The SSA’s Appeals
Council denied Ms. Taylor’s request to review the ALJ’s determination.

        Ms. Taylor therefore filed this action in the district court, seeking judicial
review of the ALJ’s determination pursuant to 42 U.S.C. § 405(g). The parties were
ordered to submit briefs, Ms. Taylor in support of her complaint and the
Commissioner in support of her determination. Following oral argument, the
district court concluded that there was substantial evidence supporting the ALJ’s
determination that Ms. Taylor was less than fully credible, did not meet or exceed a
listed impairment, and had the residual functional capacity to perform her past
work. Accordingly, the district court affirmed the Commissioner’s decision that Ms.
Taylor is not entitled to disability benefits under the Social Security Act.


                                          II

                                   DISCUSSION

       We shall uphold the ALJ’s determination, as adopted as it has been here by
the Commissioner, if it is supported by substantial evidence. Barnett v. Barnhart,
381 F.3d 664, 668 (7th Cir. 2004). An ALJ’s findings are supported by substantial
evidence if the ALJ identifies supporting evidence in the record and adequately
discusses the issues. Golembiewski v. Barnhart, 322 F.3d 912, 915 (7th Cir. 2003).
Findings supported by substantial evidence are conclusive and we shall not
substitute our judgment for that of the ALJ. Id.


                     A. Evaluation of the Medical Evidence

       On appeal Ms. Taylor contends that the ALJ failed to discuss evidence
demonstrating that her ailments constituted listed impairments under 20 C.F.R. Pt.
404, Subpt. P, App. 1, § 1.02A (major dysfunction of a joint), § 1.04A (disorders of
the spine), and § 12.02 (organic mental disorders). In essence, she argues that the
ALJ failed to articulate adequately the basis for his conclusion that her medical
conditions did not satisfy any listed impairment.
No. 05-3461                                                                     Page 6

       In assessing a claim, an ALJ applies the five-step analysis set forth in 20
C.F.R. § 404.1520: (1) is the claimant working; (2) if not, do her impairments
significantly limit her ability to work and; (3) if so, is she impaired in a way that
meets any of a list of impairments presumed to preclude gainful work. If not, then
(4) does she have the residual functional capacity to perform her past work or, if
not, (5) is there other work she can perform. See Rice v. Barnhart, 384 F.3d 363,
365 (7th Cir. 2004). In considering whether a claimant’s condition meets a listed
impairment, an ALJ must discuss the listing by name and offer “more than a
perfunctory analysis” of the listing. Barnett, 381 F.3d at 668. An ALJ need not
provide a written evaluation of every piece of evidence and testimony, however the
ALJ must “build a logical bridge from the evidence to his conclusion.” Haynes v.
Barnhart, 416 F.3d 621, 626 (7th Cir. 2005). In doing so, an ALJ also must confront
the evidence in the record that does not support the ALJ’s conclusion and explain
why it was rejected. Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004). An
examining physician’s opinion can be rejected only for reasons supported by
substantial evidence in the record; a contradictory opinion of a non-examining
expert does not, by itself, suffice. Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir.
2003).

        Here, the ALJ failed to conduct the proper analysis or provide sufficient
justification for his findings after step 2 regarding Ms. Taylor’s joint and spine
problems. He never identified Listing 1.02A (joints) or 1.04A (spine) by name, nor
did he identify by name any other listing under which he considered whether Ms.
Taylor’s knee and spinal disorders constituted a disability. More disturbing,
however, is the fact that even though he found Ms. Taylor’s knee and spinal
impairments to be “severe,” Admin. R. at 20, the ALJ nonetheless adopted in one
sentence and without explanation the conclusions of the non-examining experts, Dr.
Hutson and Dr. Stump, that they did not meet any impairment listed in the
regulations.

      Listing 1.02 defines dysfunction of a joint:

      Major dysfunction of a joint(s) (due to any cause): Characterized by gross
      anatomical deformity (e.g., subluxation, contracture, bony or fibrous
      ankylosis, instability) and chronic joint pain and stiffness with signs of
      limitation of motion or other abnormal motion of the affected joint(s), and
      findings on appropriate medically acceptable imaging of joint space
      narrowing, bony destruction, or ankylosis of the affected joint(s). With:
      A. Involvement of one major peripheral weight-bearing joint (i.e., hip, knee,
      or ankle), resulting in inability to ambulate effectively, as defined in 1.00B2b.
No. 05-3461                                                                    Page 7

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.02. There is considerable evidence on the
record that at least three treating physicians diagnosed Ms. Taylor with knee
conditions that met the listing. For example, Dr. Ireland concluded that Ms. Taylor
has severe osteoarthritis of both knees, limited motion in the right knee, and should
undergo bilateral knee replacements. Dr. Trainer agreed that she has severe
osteoarthritis of the knees which may be aggravating her back condition, and needs
a total knee replacement. Dr. Huler noted that Ms. Taylor walks with a cane and
that x-rays “reveal severe osteoarthritis of the right knee with a subluxed knee
joint.” Admin. R. at 379-80. Yet the ALJ never explained why he rejected this
evidence from Taylor’s examining physicians and adopted the opinions of the non-
examining experts. Likewise, Dr. Hutson, the non-treating expert who testified
about Ms. Taylor’s knee and spinal conditions, concluded without explanation that
he does not believe Ms. Taylor meets any listed impairment.

       The same lack of analysis applies to the ALJ’s conclusion that Ms. Taylor’s
spinal disorders do not meet a listed impairment. Listing 1.04 defines disorders of
the spine to include spinal stenosis and degenerative disc disease, with neuro-
anatomic distribution of pain, limitation of spinal motion, and positive straight-leg
raising test. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04. Again, neither the ALJ
nor Dr. Hutson explained why they rejected the record evidence that Ms. Taylor’s
treating physicians diagnosed her with degenerative disc disease and severe spinal
stenosis, that despite surgery she continues to experience both chronic back pain
and difficulty performing routine tasks and motions, and that despite surgery she
had a positive bilateral straight-leg raising test as recently as September 2002.

       Unlike the ALJ’s findings concerning Ms. Taylor’s knee and spinal disorders,
his finding that her mental disorder is not sufficiently severe is supported by
substantial evidence and is adequately discussed. Under Listing 12.02, a claimant
must first demonstrate psychological or behavioral abnormalities, and must then
demonstrate the required level of severity. The ALJ concluded that Ms. Taylor’s
memory impairments and mild disturbances of mood or affect did not satisfy the
severity portion of the listing because they did not markedly limit her activities of
daily living, her social functioning, or her ability to maintain concentration.

      Ms. Taylor asserts that the ALJ ignored evidence of her inability to
concentrate and remember. However, rather than disregarding her evidence, the
ALJ acknowledged it and concluded that Ms. Taylor’s mental difficulties were mild
rather than severe. To support his conclusion, the ALJ cited to the evaluation of
consultative psychologist Dr. Wooden, which states, based on both objective and
subjective assessments, that Ms. Taylor has only mild memory problems and mild
depression and anxiety. The ALJ also cited to Dr. Wiseman’s opinion that Ms.
Taylor’s lack of motivation and sadness are not due to major depression but rather
No. 05-3461                                                                     Page 8

to her social and financial situation and chronic pain. The ALJ discounted the
assessment of Ms. Taylor’s internist, Dr. Ra-Hurka, because of the inherent
contradiction in her finding that Ms. Taylor has “mild but significant” short-term
memory problems. Admin R. at 19, citing Admin. R. at 325. And finally, the ALJ
found that Ms. Taylor’s own testimony about her daily activities did not support a
finding that she was severely mentally impaired. Accordingly, the ALJ’s finding
that Ms. Taylor’s mental impairments are not sufficiently severe to satisfy Listing
12.02 is supported by substantial evidence.


                 B. Credibility Determination Regarding Pain

      Ms. Taylor next argues that the ALJ’s adverse credibility determination
regarding pain improperly ignored documentation of the extensive pain medication
she had been prescribed, which, she contends, corroborates her assertion that, apart
from her physical limitations, she suffered from disabling chronic pain that totally
prevented her from maintaining gainful employment.

       We shall affirm an ALJ’s credibility determination so long as the ALJ gives
specific reasons for the finding that are supported by the record. See Brindisi ex rel.
Brindisi v. Barnhart, 315 F.3d 783, 787 (7th Cir. 2003). An ALJ’s credibility
determination will be overturned only if it is patently wrong. Schmidt v. Barnhart,
395 F.3d 737, 746-47 (7th Cir. 2005).

       Here, the ALJ adequately explained, based on substantial evidence, why he
did not entirely credit Ms. Taylor’s claims of “incapacitating” pain from her brain
surgery and orthopedic disorders. Admin. R. at 24. The ALJ noted that Ms. Taylor
received epidural injections that generally gave her good pain relief until February
2000 and that her back pain was only “fairly” significant. Admin. R. at 25. The
ALJ noted that, although she had some pain after her spinal surgery, her treating
physicians found that she was not restricted in sitting, she engaged in meaningful
employment in 2002, and she was able to perform other activities of daily living.
Thus, the ALJ’s determination that Ms. Taylor’s assertion of total disability due to
pain was not entirely credible is supported by substantial evidence.


        C. Residual Functional Capacity and Vocational Assessment

      Ms. Taylor correctly argues that the ALJ’s determination at step 4 that she
could perform sedentary work such as her previous jobs was not supported by
substantial evidence. With sedentary work, a certain amount of walking and
standing is “often necessary” for periods that generally should not exceed 2 hours in
No. 05-3461                                                                     Page 9

an 8-hour workday, and unskilled sedentary jobs require “good use of the hands and
fingers” for repetitive actions. See SSA POMS § DI 25001.001(B)(39). The ALJ
noted that Ms. Taylor’s treating physicians placed no limitation on her ability to sit.
However, neither he nor Dr. Hutson explained how they reasoned that Ms. Taylor
was capable of standing or walking for up to 2 hours per day in light of Dr. Trainer’s
and Dr. Huler’s findings that Ms. Taylor has difficulty standing and walking, uses a
cane to walk, has to sit down every 10 minutes, and is in need of a total knee
replacement. In addition, neither the ALJ nor Dr. Hutson explained why they did
not consider evidence of Ms. Taylor’s carpal tunnel impairment, including Ms.
Taylor’s testimony that she has no feeling in two fingers and has difficulty
performing routine tasks such as picking up coins or turning the key in a lock. The
ALJ never asked the vocational expert to opine on the ability of someone to perform
Ms. Taylor’s prior jobs assuming limitations on the use of fingers and hands for
repetitive actions, even after it was established that sedentary jobs require
frequent, if not constant, use of the hands.

      Accordingly, the ALJ’s finding that Ms. Taylor can perform sedentary work is
not supported by substantial evidence because he failed to explain why he rejected
contrary evidence concerning her inability to stand and walk for up to two hours
and use her hands and fingers for repetitive actions.


                                     Conclusion

       There is substantial evidence to support the ALJ’s conclusion that Ms. Taylor
is not disabled by her mental impairment and pain. However, the ALJ’s conclusion
that Ms. Taylor is not disabled by her knee and spinal disorders and that she is
capable of performing sedentary work is not supported by substantial evidence, and
no reason for rejecting contrary evidence is provided. Accordingly, we affirm in
part, vacate in part, and remand the case for further proceedings consistent with
this order. Ms. Taylor may recover her costs in this court.

                           AFFIRMED in part; VACATED in part and REMANDED